UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-34965 ANCHOR BANCORP (Exact name of registrant as specified in its charter) Washington 26-3356075 (State or other jurisdiction of incorporation (I.R.S. Employer or organization) I.D. Number) 601 Woodland Square Loop SE, Lacey, Washington (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (360) 491-2250 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [] No [X]* Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] Smaller reporting company [X]* Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:As of February 8, 2011 there were 2,550,000, shares of common stock, $.01 par value per share, outstanding. *At December 31, 2010, the registrant was not an operating company.The registrant became subject to the filing requirements of Sections 13 and 15(d) when its Registration Statement on Form S-1 (“Registration Statement”) was declared effective by the Securities and Exchange Commission on November 12, 2010.On January 25, 2011, the registrant completed its initial stock offering of 2,550,000 shares of common stock. ANCHOR BANCORP FORM 10-Q TABLE OF CONTENTS PART 1 - FINANCIAL INFORMATION Anchor Bancorp, a Washington corporation, was formed in connection with the conversion of Anchor Mutual Savings Bank “Bank” from the mutual to the stock form of organization.On January 25, 2011, the Bank completed its conversion from mutual to stock form, changed its corporate title to “Anchor Bank” and became the wholly owned subsidiary of the Company.In the conversion, the Company sold an aggregate of 2,550,000 shares of common stock at a price of $10.00 per share in a subscription, community and syndicated community offering.Because the Bank’s conversion and the Company’s stock offering were consummated on January 25, 2011, the Company was not an operating company at December 31, 2010.As a result, the information presented in this quarterly report on Form 10-Q for the Bank only.For a further discussion of Anchor Bancorp’s formation and operations, see the Registration Statement (SEC Registration No. 333-154734), which includes financial statements for the year ended June 30, 2010. Page Item 1 - Financial Statements 1 Item 2 - Management’s Discussion and Analysis of Financial Condition andResults of Operations 24 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 38 Item 4 - Controls and Procedures 39 PART II - OTHER INFORMATION Item 1 - Legal Proceedings 40 Item 1A - Risk Factors 40 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3 - Defaults Upon Senior Securities 40 Item 4 – [Removed and Reserved] 40 Item 5 - Other Information 40 Item 6 - Exhibits 40 SIGNATURES 41 Item 1.Financial Statements ANCHOR BANCORP AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Dollars in thousands) (Unaudited) December 31, June 30, ASSETS Cash and due from banks $ $ Investments available for sale, at fair value Investments held to maturity, at amortized cost Loans held for sale Loans receivable, net of allowance for loan losses of$10,902 and $16,788 Bank owned life insurance Accrued interest receivable Real estate owned Federal Home Loan Bank“FHLB” of Seattle stock, at cost Premises and equipment, net Federal income tax receivable Deferred tax asset, net Prepaid expenses and other assets Total assets $ $ LIABILITIES AND EQUITY LIABILITIES Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits FHLB advances Advance payments by borrowers for taxes and insurance Supplemental Executive Retirement Plan liability Accounts payable and other liabilities Total liabilities COMMITMENTS AND CONTINGENCIES EQUITY Retained earnings Accumulated other comprehensive income, net of tax Total equity Total liabilities and equity $ $ See accompanying notes to consolidated financial statements. 1 ANCHOR BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENT OF OPERATIONS (Dollars in thousands) (Unaudited) Three Months Ended December 31, Six Months Ended December 31, Interest income: Loans receivable, including fees $ Investments 86 Mortgage-backed securities Total interest income Interest expense: Deposits FHLB advances Total interest expense Net interest income before provision for loan losses Provision for loan losses Net interest income after provision for loan losses Noninterest income Deposit service fees Other deposit fees Gain on sale of investments 81 25 25 Loan fees Gain on sale of loans 95 Other income Total noninterest income Noninterest expense Compensation and benefits General and administrative expenses Real estate owned impairment Federal Deposit Insurance Corporation “FDIC” insurance premiums Information technology Occupancy and equipment Deposit services Marketing Loss on sale of premises and equipment 1 2 (Gain) on sale of real estate owned ) Total noninterest expense Loss before benefit for income tax ) Provision for benefitfor income tax - ) - ) Net Income (loss) $ ) $ $ ) $ See accompanying notes to consolidated financial statements. 2 ANCHOR BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENT OF EQUITY AND COMPREHENSIVE INCOME (LOSS) (dollars in thousands) (Unaudited) Retained Earnings Accumulated Other Comprehensive Income , Net of Income Tax Total Balance at June 30, 2010 $ $ $ Net loss ) - ) Unrealized holding losson available-for-sale securities net of income tax benefitof $312,000 - ) ) Adjustment for realized gains included in net loss, net of income tax provision of $46,000 - 89 89 Other comprehensive loss, net of income tax - - ) Balance at December 31, 2010 $ $ $ Retained Earnings Accumulated Other Comprehensive Income , Net of Income Tax Total Balance at June 30, 2009 $ $ $ Net income - Unrealized holding gainon available-for-sale securities net of income tax benefit of$137,000 - Adjustment for realized gains included in net income, net of income tax provision of$8,000 - 17 17 Other comprehensive loss, net of income tax - - Balance at December 31, 2009 $ $ $ See accompanying notes to consolidated financial statements. 3 ANCHOR BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENT OF CASH FLOWS (dollars in thousands) (Unaudited) Six Months Ended December 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash from operating activities: Depreciation and amortization Net amortization of premiums on securities 50 Provision for loan losses Real estate owned impairment Deferred income taxes, net of valuation allowance ) Income from bank owned life insurance ) ) Originations of loans held for sale ) ) Proceeds from sale of loans held for sale Loss on sale of premises and equipment 2 Gain on sale of real estate owned ) ) Change in operating assets and liabilities: Accrued interest receivable ) Prepaid expenses, other assets, and federal income tax receivable ) Supplemental Executive Retirement Plan liability 19 19 Accounts payable and other liabilities ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from sales and maturities of available for sale securities Principal payments on mortgage-backed securities available for sale Principal payments on mortgage-backed securities held to maturity Net decrease in loans receivable, net Proceeds from sale of real estate owned Capital improvements on real estate owned ) ) Purchase ofpremises, and equipment ) ) Net cash provided by investing activities CASH FLOWS FROM FINANCING ACTIVITIES: Net decreases in deposits ) ) Net change in advance payments by borrowers for taxes and insurance 34 77 Proceeds from FHLB advances Repayment of FHLB advances ) ) Net cash used in financing activities ) ) (Continued) See accompanying notes to consolidated financial statements. 4 ANCHOR BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENT OF CASH FLOWS (Continued) (dollars in thousands) (Unaudited) Six Months Ended December 31, Net Change in Cash and Due From Banks ) ) Beginning of period End of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Noncash investing activities Net loans transferred to real estate owned $ $ Portfolio loans transferred to loans held-for-sale $
